Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a pet training robot having the combination, such as control means configured to control the first driving means such that when the object box rotates by the first driving means, the elastic member is in contact with another member and bends to generate an elastic force, when the object box rotates to a vicinity of the discharge hole, an object stored in the object box is discharged, the bent elastic member is unbent to a space of the discharge hole to release the elastic force, and the discharged object is pushed into the discharge hole, of structural limitations such as claimed in claim 1, these along with the rest of other limitations/features as claimed in the depended claims 2-15, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
 Hutton (US 2021/0400910), Stone (US 2019/02610601) and Davis (US 10278362) disclose a similar pet training robot as the claimed invention.  However, the prior arts lack the teaching of the pet training robot .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644